POSTER, District Judge.
In this case .the Radio Corporation of America leased a wireless apparatus to the steamship Augusta. The steamship Augusta.was surrendered in a proceeding for a limitation of . liability following a collision. In due course' she was surrendered to a trustee and ordered sold, and the proceeds retained by the trustee to await the final determination • of the ease. The ease has not yet been submitted on the merits.
The Radio Corporation asked for and obtained a separate sale of the wireless apparatus by agreement. In the present proceeding it is asked that the proceeds of the sale of the wireless be ordered turned over to the Radio Corporation.
In a suit for damages resulting from a collision the ship is considered as the offending thing, the actual wrongdoer, and the lien for damages arising from the collision is superior to all other pre-existing liens, those for supplies, repairs, bottomry bonds, etc., with the possible exception of sailors’ wages, although there are cases subordinating this lien also. The John G. Stevens, 170 U. S. 113, 18 S. Ct. 544, 42 L. Ed. 969.
A ship is considered as consisting of the hull and engines, tackle, apparel, and furniture of all kinds. Benedict’s Admiralty, par. 157. This, of course, is elemental, and requires no citation of authority. It is contended on behalf of the Radio Corporation that the wireless is not a necessary part of the equipment of a vessel, or at least was not such a necessary part of the Augusta, as there is no law of the United States requiring its installation.
It seems to me that the wireless, .being' on the ship, formed part of her equipment, regardless of who the actual owner might be. In' these days wireless telegraph apparatus is part of the usual equipment of all steamers of any considerable size. If it was not considered necessary, it would not have been on the Augusta. It is easy to imagine other patented articles, ordinarily forming a part of the equipment of a vessel, that might be used under license. Patented anchors are now used, entirely different in appearance to the familiar emblem of hope; patented steering gear is used on the vessels, and patented logs for registering the speed. It may be that patented engines will also be used on *728some ships. If the owners of any patented articles sci desired, they could he rented on a license agreement, just as well as wireless apparatus.'
In all probability, when the suit is finally determined, the proceeds of the ship other than the wireless will be sufficient to pay all' the claims; but I do not think that at this time the proceeds of the wireless should be turned over to the claimant, as it may be that it may have to contribute its share of the damages.
The rule will be discharged.